Name: COMMISSION REGULATION (EEC) No 2960/93 of 27 October 1993 fixing for the 1993/94 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: international trade;  plant product;  prices;  agricultural policy
 Date Published: nan

 No L 267/ 10 Official Journal of the European Communities 28 . 10 . 93 COMMISSION REGULATION (EEC) No 2960/93 of 27 October 1993 fixing for the 1993/94 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 27 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (4), as amended by Regulation (EEC) No 1663/93 (5), and in particular Article 2 thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tan ­ gerines, satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole market ­ ing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 381 3/92 ((&gt;) establishes a correspondence between the provisions of the agrimonetary arrangements applicable from 1 January 1993 and those applicable before that date ; Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts for the fruit and vegetables sector which are to be divided by a coefficient of 1,010495 fixed by Regulation (EEC) No 537/93 Q, as amended by Regu ­ lation (EEC) No 1331 /93 (8), as from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 69, 20 . 3 . 1993, p . 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12 . 1992, p. 29 . (6) OJ No L 387, 31 . 12. 1992, p . 22. 0 OJ No L 57, 10 . 3 . 1993, p. 18 . * OJ No L 132, 29 . 5. 1993, p . 114.0 OJ No L 158, 30 . 6 . 1993 , p. 18 . 28 . 10. 93 Official Journal of the European Communities No L 267/ 11 wilkings and other similar citrus hybrids, with the excep ­ tion of Clementines (CN codes ex 0805 20 30, ex 0805 20 50 , ex 0805 20 70 and ex 0805 20 90), expressed in ecus per 100 kilograms net of packed products quality class I, of all sizes, shall be : from 1 November 1993 to 28 February 1994 : 27,64. (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such reduced prices fixed ; whereas, however, this adjustment may not result in a reference price level below that of the preceding marke ­ ting year, in accordance with Article 23 (2) of Regulation (EEC) No 1035/72 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the reference price for fresh mandarins including tangerines and satsumas, Article 2 This Regulation shall enter into force on 1 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1993 . For the Commission Rene STEICHEN Member of the Commission